Title: From James Madison to James Madison, Sr., 6 March 1778
From: Madison, James
To: Madison, James, Sr.



Williamsbg March 6th. 78
Hond Sir

Since I wrote to you by Mr. Cave I have taken the freedom to give an order on Mr. Lee who is at present at Nants for the money due to you in favour of the Revd. Mr. Madison who wanted to procure from Europe a few literary curiosities by means of a French Gentleman just setting out on public Business for this State, addressed to the management of Mr. Lee. I take the opportunity by Mr: Harrison from Culpeper of giving you the earliest notice of this circumstance that you may not dispose of your Bills to any other person. As some little return for the favours I am daily receiving from Mr. Madison I shall not charge him more than the legal rate of exchange for the money. I have sent for a few Books also on my own account and Mr. Lee is requested to transmit whatever late publications relate to G. B. or the present state of European Politics. If any Balance should remain after these purposes are provided for Capt. le Maire the french Gentln. alluded to has engaged to lay it out for us in linnen &c.
We have no news here that can be depended on. It is said by Mr. King who is just from Petersbg that a Gentleman was at that place who informed that sundry persons had arrived at Edenton from Providence Island who affirmed that they saw in Providence a London Paper giving an account that Burgoyne’s disaster had produced the most violent fermentation in England that the Parliant. has refused to grant the supplies for carrying on the war and that a motion for acknowledging our independ[ence] was overruled by a small majority only. The People who bring this news to Edenton, as the story goes, were Prisoners w[ith] the Enemy at Providence, where they were released by a New-England privateer who suddenly landed her men took possession of the small for[t] that commanded the Harbour and secured several Ves[sels] that lay in it one of which was given up to these men to bring them to the Continent. I leave you to form your own Judgment as to the credibility of this report. I wish it carried stronger marks of truth.
The Govr has just recd a letter from the Capt. of french frigate I mentioned in my last informing him of his safe arrival in N. C. with a rich Cargo of various useful and important Articles, which will be offered for sale to us. The frigate belongs to a Company at Nants in France. We also hear but in a less authentic manner that 7000 Tents have arrived at Martinique on their way from France to the Grand Army[.] Salt at South. Quay sells at £3.10 [per bushel?] and is falling. A letter from York-Town [this] moment read informs us that an Exchange of Prisoners is at last agreed on between W. & H.
I wish much to hear from you, and shall continue to write by every opportunity.
I am Dr. Sir with my constant good wishes & &c Yr Affecte. Son
James Madison Jr.
